DETAILED ACTION
This Action is in response to the decision set forth by the Board of Patent Appeals and Interferences on April 29, 2022 reversing Examiner’s rejections of claims 1-20 under §103(a). In Addition, Applicant's amended independent claim 1, 5, 12 and 13.
Claims 1-20 are pending in this application.  
3.	Claims 1-20 are allowed over the prior art of record.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven L. Nicholas (Reg. No. 40,326) on May 02, 2022.
5.	Please replace the original claim 1 with the new versions as follows:
1.	(currently amended)	A computer-implemented method comprising:
receiving consent, from a user, which consent indicates for which functional areas user information for the user is permitted to be shared;
determining, based on the consent, at least one data class that is permitted to be shared;
associating a user information designation in an entity database with the at least one data class in a class database; [[and]]
applying, to user information associated with the user information designation, class rules based on the association between the user information designation and the at least one data class, and
forming a feature vector from numerical representations of the consent and the user information designation.

2.	(original)	The computer-implemented method of claim 1, wherein consent is received per functional area.

3.	(original)	The computer-implemented method of claim 1, wherein:
the consent received is user specific; and
the class rules are applied to user information for multiple users.

4.	(original)	The computer-implemented method of claim 1, wherein associating the user information designation to the at least one data class comprises:
converting the consent into a numerical representation and
converting the user information designation into a numerical representation.

5.	(currently amended)	The computer-implemented method of claim [[4]] 1, further comprising:

determining a data class to which the user information designation belongs based on the feature vector.

6.	(previously presented)		The computer-implemented method of claim 5, wherein the numerical representation of the user information designation is represented in a term frequency-inverse document frequency (TF-IDF) form.

7.	(original)	The computer-implemented method of claim 5, wherein associating the user information designation to the at least one data class comprises:
determining a designation profile for the user information designation;
converting the designation profile into a numerical representation; and
adding the numerical representation for the designation profile to the feature vector.

8.	(previously presented)		The computer-implemented method of claim 7, wherein the designation profile comprises data type information, length information, and null quantity information.

9.	(original)	The computer-implemented method of claim 5, further comprising, during a training phase, forming a mapping between the user information designation and the at least one data class.

10.	(original)	The computer-implemented method of claim 9, wherein: 
forming a mapping between the user information designation and the at least one data class comprises:
forming a number of training vectors for training information designations which are associated with predetermined data classes; and
calculating association variables based on the training vectors and the predetermined data classes.

11.	(original)	The computer-implemented method of claim 10, wherein associating the user information designation with the at least one data classes comprises applying the association variables to the feature vector.

12.	(currently amended)	A system comprising:
a database comprising user information for a number of users, wherein the user information is grouped by user information designations;
an interface to receive an indication, per functional area, of user consent which indicates for which functional areas user information for the user is permitted to be shared; and
a management controller comprising:
	a processor; and
a class database comprising:
a number of data classes; and
class rules indicating which data classes are permitted to be shared based on consent received; and
an associator comprising a processor to associate user information designations with the number of data classes in the management controller; wherein the associator receives as input, a feature vector which includes numerical representations of the user consent indications and a user information designation.

13.	(currently amended)	The system of claim 12, wherein the associator[[:]]

converts the feature vector into values that map to data classes.

14.	(original)	The system of claim 12, wherein:
the management controller further comprises a mapping between data classes and functional areas; and
at least one data class pertains to multiple functional areas.

15.	(original)	The system of claim 12, wherein: 
the associator is a neural network associator to form a mapping between user information designations and data classes by:
forming training vectors for training information designations which are associated with predetermined data classes; and
calculating association variables based on the training vectors and predetermined data classes; and 
the associator associates user information designations with data classes by applying the association variables the feature vector.

16.	(original)	The system of claim 12, wherein the user information designations in the database are unique to the system.

17.	(previously presented)		A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
form, during a training phase, a mapping between user information designations and data classes by:
forming training vectors for training information designations which are associated with predetermined data classes; and
calculating association variables based on the training vectors and the predetermined data classes; 
determine, based on consent received, data classes that are permitted to be shared;
extract a user information designation stored in a database;
determine a designation profile for the user information designation;
convert the consent into a numerical representation;
convert the user information designation into a numerical representation;
convert the designation profile into a numerical representation;
form a feature vector from the numerical representations of the consent, user information designation, and designation profile;
associate the user information designation in an entity database with a data class in a class database based on the feature vector and association variables; and
apply, to user information associated with the user information designation, class rules based on the association between the user information designation and the associated data class.

18.	(original)	The computer program product of claim 17, further comprising program instructions executable by a processor to cause the processor to, when the user information designation is not similar to any data class, generate a new data class.

19.	(original)	The computer program product of claim 18, wherein generating a new data class is based on user input.

20.	(original)	The computer program product of claim 18, wherein generating a new data class further comprises setting class rules for the new data class.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Sher et al. (US 2014/0280952 A1) teaches user is receiving information, sharing computer architecture in an interface and arranging resources in hierarchical  manner. Determining user interest/purpose/desireness/consent associated with class. For example, user like/choose national university that is one of top 10 university. Applying rules which includes characteristics of participant sets, communication protocol, class applications, class information in form a prioritized lists. User purpose is with respective to user satisfaction agreement. Receiving resources by interface/communications/receive function and in database. Form, during a training phase, a mapping between user information designations and data classes by: forming training vectors for training info nation designations which are associated with predetermined data classes, big data or any other information distribute by computing users, user groups. One or more context use by users, class for characteristics grouping employed filtering and evaluation vectors (see fig, 57, [0170], [0311], [0411], [1371], [0242]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receiving consent, from a user, which consent indicates for which functional areas user information for the user is permitted to be shared; determining, based on the consent, at least one data class that is permitted to be shared; associating a user information designation in an entity database with the at least one data class in a class database; applying, to user information associated with the user information designation, class rules based on the association between the user information designation and the at least one data class, and forming a feature vector from numerical representations of the consent and the user information designation” mand similarly recited in claims 12 and 17. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bolle et al. (US 2003/0004966 A) describe user purpose associate with class and evaluation vectors. Data items include user defined restriction. User to choose multimedia items, determining items based on user preferences, maintaining functional transformation, storing retrieving the items in database (abstract, [0132], [0144], fig. 24B). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154       
5/3/22